Citation Nr: 1633978	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  10-20 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a disability of the left foot, to include as secondary to service-connected residuals of left knee dislocation. 
 
2. Entitlement to an initial rating in excess of 10 percent for residuals of left knee dislocation (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to September 1979. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a left foot disability, and granted service connection for left knee disability. 

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2011.  A transcript of the hearing is associated with the Veteran's claims file. 

This matter was remanded in April 2014 and is again before the Board.  In regard to the claim for increased rating for a left knee disability, all remand instructions were properly followed, as a new VA examination was conducted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

The issue of service connection for a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's left knee disability manifests with painful motion and arthritis without incapacitating exacerbations.

2.  Throughout the pendency of the appeal, in regard to the Veteran's left knee disability, flexion was not limited to 30 degrees and extension was not limited to 15 degrees.  No recurrent subluxation or lateral instability, or dislocated semilunar cartilage, or ankylosis of the knee, impairment of the tibia and fibula, and/or genu recurvatum was found.  Arthritis was not documented with the addition of occasional incapacitating exacerbations.


CONCLUSION OF LAW

For the pendency of the appeal, a rating in excess of 10 percent for left knee disability is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260, 5003 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the Veteran's increased rating claim for left knee disability on appeal, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations in October 2009 and September 2014.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  

Legal Criteria for Knee Disabilities

The Veteran is rated under Diagnostic Code 5260 for his left knee disability.  

Under DC 5010, arthritis, due to trauma, substantiated by x-ray findings, is rated as degenerative arthritis.  Under DC 5003, degenerative arthritis of the knee, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of flexion of the knee is rated as follows under Diagnostic Code 5260:

	Flexion limited to 60 degrees.................................0 percent
	Flexion limited to 45 degrees................................10 percent
	Flexion limited to 30 degrees................................20 percent
	Flexion limited to 15 degrees................................30 percent

Limitation of extension of the knee is rated as follows under Diagnostic Code 5261:

	Extension limited to 5 degrees.................................0 percent
	Extension limited to 10 degrees................................10 percent
	Extension limited to 15 degrees................................20 percent
	Extension limited to 20 degrees................................30 percent
      Extension limited to 30 degrees................................40 percent
      Extension limited to 45 degrees................................50 percent

Under Diagnostic Code 5257, rating are awarded for recurrent subluxation or lateral instability of the knee as follows:

      Slight recurrent subluxation or lateral instability...........10 percent
      Moderate recurrent subluxation or lateral instability........20 percent
      Severe recurrent subluxation or lateral instability...........30 percent

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  The GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided that additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.  

Under DC 5258, cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint is rated at 20 percent.  38 C.F.R. § 4.71a (2014).

Ratings are also available for ankylosis of the knee, impairment of the tibia and fibula, and genu recurvatum.  Id.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

Analysis of Left Knee Disability

The Veteran is rated under Diagnostic Code 5260 for his left knee disability at 10 percent disabling; no increased rating is warranted.  

The Veteran appeared for a VA examination in October 2009.  The Veteran reported left knee pain with tenderness, weakness, stiffness, deformity, and instability or giving way on a nightly basis, as well as occasional swelling.  No flare-ups were reported, but intermittent pain was reported.  The Veteran reported staying off his feet and elevating his feet in order to alleviate the pain.  He reported missing 35 days of work at his maintenance employment in the past year due to pain.  He stated he can walk/stand for 15-20 minutes before he develops knee pain.  There was a mild edema inferior to the left patella observed by the examiner.  Gait was with noticeable left limp.  Left knee flexion and range of motion was normal, 0-140 degrees, with zero degrees extension; the Veteran reported pain at the extremes of flexion.  Right knee flexion, extension, and range of motion were the same as the left knee, but with no pain reported.  Medial and lateral meniscus and ligament testing was normal.  The Veteran reported use of a right knee brace.  The examiner's diagnosis was remote left knee patella dislocation with residual pain and swelling, mild.

The Veteran appeared for a VA examination again in September 2014.  The Veteran reported no flare-ups.  His right knee range of motion was 100 degrees with objective evidence of pain, and no limitation on extension.  Left knee flexion was 95 degrees with objective evidence of pain, and no limitation on extension.  Repetitive use testing was conducted, with no change to the right knee, and 90 degrees post-test flexion recorded regarding the left knee.  There was no observed increase in disability during flare ups or repeated use, whether due to pain, weakness, fatigability, or incoordination.  No functional loss was observed.  Muscle strength testing for both knees with active movement against some resistance, 4/5.  Joint stability testing was normal.  The Veteran reported use of a cane for his right knee.  Diagnostic testing was recorded and degenerative arthritis was documented in both knees.  Edema and effusion of the left knee and meniscal tear of the right knee was found.

A rating of 10 percent is appropriate on the basis of painful motion, documented in the October 2009 examination, and arthritis without incapacitating exacerbations, documented in the September 2014 examination.  

Throughout the pendency of the appeal, flexion was not limited to 30 degrees and extension was not limited to 15 degrees.  No recurrent subluxation or lateral instability, or dislocated semilunar cartilage was documented.  No ankylosis of the knee, impairment of the tibia and fibula, and genu recurvatum was found.  Arthritis was not documented with the addition of occasional incapacitating exacerbations.

In sum, the Board finds no increased rating appropriate under any other criteria relating to knee disabilities, as discussed above.  Therefore, the Board continues the RO's rating of 10 percent for painful motion and arthritis for the left knee disability.  

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has reported left knee pain and swelling, with arthritis; the Board finds that the ratings as stated contemplate fully the Veteran's symptoms and disability level.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Although the Veteran has submitted evidence of a medical disability, and made a claim for a higher rating, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected disabilities.  In the September 2014 VA examination, the Veteran reported that he was asked to retire from his full time employment because of the cane he uses for his right knee disability and fear of a bleeding accident due to chronic anticoagulation therapy.  The Veteran is service-connected for residuals of left patella dislocation, tinnitus and hearing loss only, not a right knee disability or bleeding disorder.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 





ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of left knee dislocation (left knee disability) is denied.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's service connection for a left foot disability claim, to give the Veteran every possible consideration.

The Veteran claims to suffer from a left foot disability which was caused or aggravated by his service-connected left knee disability.  The October 2009 VA examiner diagnosed the Veteran as having deep vein thrombosis in the left leg and opined that it is "not caused by or related to a remote patella dislocation."  The September 2014 VA examiner indicated that there was no foot condition observed, and that the Veteran described his venous disease in conjunction with the examination.  The examiner stated that the venous insufficiency condition is related to non-service connected deep vein thrombosis, and is "separate and distinct" from the Veteran's service-connected left knee disability.  The examiner stated that the "[service-connected left knee disability] was neither caused by nor worsened by the deep vein thrombosis ... There is no logical nexus between the two."

First, the record has raised the possibility that the Veteran suffers from additional foot disabilities which are not deep vein thrombosis.  A VA treatment record in August 2013 states that the Veteran may have a foot deformity and the Veteran reported throbbing pain in his left heel.  By September 2011 Form 646, the Veteran's representative, in describing the claimed left foot disability, stated that the Veteran was receiving treatment for plantar fasciitis.

Prior to the appeals period, which is beginning June 2009 to present, January 1993 private treatment records reflect reports of discomfort and swelling in the left foot, and diagnosis of flat foot deformity.  A March 1993 record found possible chronic foot strain.  X-rays were conducted of the left foot and heel in November 2000 and January 2001, finding some degenerative changes of several interphalangeal joints and the first MTP joint, a plantar calcaneal spur and slight deformity of the distal aspect of the proximal fourth phalanx.  In November 2000, a private treating physician referred the Veteran to podiatry for "some type of unloading to relieve his heel pain... This is not related to his venous insufficiency."  In March 2001 a podiatrist indicated that the Veteran was being treated for plantar fasciitis of the left heel.  

In light of the evidence of record as stated above, the Board finds an additional VA examination required to diagnosis all foot disabilities present during the pendency of the appeal, not limited to deep vein thrombosis, and opine as to direct and secondary service connection.

Second, the Board requires clarification of the September 2014 VA examination, as the examiner stated: "[service-connected left knee disability] was neither caused by nor worsened by the deep vein thrombosis.  The Board requests clarification as to the reverse question, whether the service-connected left knee disability caused or aggravated the deep vein thrombosis, or any other foot disability sustained by the Veteran during the pendency of the appeal.

Finally, in the August 2013 VA treatment records, the Veteran references a foot examination conducted at the Local PCP clinic at S&W.  The claims file contains treatment records from S&W through April 2009 only.  Upon remand, these records should be associated with the claims file, to the extent possible. 

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file.

Contact the Veteran and request that he complete an authorization form for all outstanding private treatment records, to include S&W records from April 2009 to present, or submit the records himself.

All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any left foot disability present during the pendency of the appeal (June 2009 to present).  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  

The examiner is to diagnose any current left foot condition, not limited to deep vein thrombosis, and state any left foot disability present during the pendency of the appeal (June 2009 to present).

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any left foot disability present during the pendency of the appeal is etiologically related to his active service, or was caused by or aggravated by the service-connected left knee disability.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to determine a baseline level of severity of a disorder prior to aggravation by a service-connected disability.

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  After undertaking any other development deemed appropriate, the RO/AOJ will re-adjudicate the issue on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.











	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


